DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
In re pages 6-8, the applicants present the central argument (for claims 1, 9 and 19) with regards to Lee, Ayoub and particularly Sanso by stating that the amended limitation of “to match” the time duration isn’t met by any of the references.
In response, the examiner respectfully disagrees. In the first paragraph of page 7, applicants present the benefit of the current application in stating the importance of matching the time duration of the original and the replaced character name. While it may be that the desired result is to make the substitution appear imperceptible, the claim limitations much show a structural difference specifically to reach such a desired result. Therefore, in response to applicant's above argument, a recitation of the intended 
Secondly, with response to the argument against Sanso directly, Sanso teaches in paragraph 36 that when a specific banned word is to be replaced, “a portion of the second signal that corresponds in time to where the banned word is uttered, is replaced with a synthesized word or audio replacement”. Additionally, paragraph 15 of Sanso also clarifies that “a start time and a stop time maybe noted for each banned word identified in the audio input signal …. Thereafter, the recording can be automatically edited by … replacing the audio between those start and stop times ….” It is therefore clear here that the time duration of the replacement word (the start and end time) is being matched such that the time duration of the replaced word occupies the same time duration of the original uttered word.
With regards to the arguments against claim 4’s new limitations, the arguments are considered moot based on the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2003/0084457) in view of Ayoub et al. (US 2010/0118189) and further in view of Sanso (US 2013/0231930).
	Regarding claim 1, Lee teaches a method comprising:
-    receiving an audio video program (Fig. 1-2 and paragraph 19, content receivers 30-40 receives TV program);
-    receiving a request to substitute an original character name within the audio video program with an alternative character name (Figs. 1-2 and 3B, receives request by user of content receiver 30 to change name of the characters in the TV program);
-    detecting an utterance of the original character name within the audio video program (paragraph 26 teaches detecting name in original TV program);
-    replacing the utterance of the original character name in the delayed audio video program with an utterance of the alternative character name to generate a modified delayed audio video program (Lee partially teaches in Figs. 1-2, 3B and paragraphs 26-27 this limitation because it replaces of the utterance of the character name with that of another character. Lee’s system teaches changing the name of the original TV program with that of the another character name and therefore generating an alternate “changed 
	In another prior art similar to Lee, Ayoub teaches delaying a TV program playback due to changes in closed captioning data related to the audio playback. Ayoub teaches - delaying the audio video program to generate a delayed audio video program (Fig. 4 and paragraphs 20-26 teaches delaying the audio video playback program to generate an audio, video and caption stream playback due to changes to be made to the text stream in the caption data);
-    coupling the modified delayed audio video program to a display and loudspeaker (Fig. 4 and paragraphs 20-26 teaches in steps 30 and 92 of outputting the delayed audio video playback program).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ayoub into the system of Lee such that while Lee teaches a modified TV program that is changed in its’ content, Lee would benefit from Ayoub’s ability to delay the playback due to changes that need to be made to the content, audio, video and caption data because said incorporation allows for the benefit of improving the playback to be more desirable to a viewer (Ayoub: paragraphs 8-10).
While Lee teaches the ability to replace the utterance of the original character names in the delayed audio video program with the utterance of the alternative character name by stating that “the name change control unit 20 changes the portions in the TV program being broadcast where the original names desired to be changed are contained with the voice synthesized names in step 76, and transmits the TV program containing the changed names of the digital content receiver 30 for to match the time duration of the utterance of the original character name to generate an utterance of the alternate character name”.
In a similar endeavor, Sanso teaches in paragraph 36 that when a specific banned word is to be replaced, “a portion of the second signal that corresponds in time to where the banned word is uttered, is replaced with a synthesized word or audio replacement”. Therefore, the time duration of the original utterance is determined and the time duration of the alternative synthesized word/name is made to occupy the same time duration. Additionally, paragraph 15 of Sanso also clarifies that “a start time and a stop time maybe noted for each banned word identified in the audio input signal …. Thereafter, the recording can be automatically edited by … replacing the audio between those start and stop times ….” It is therefore clear here that the time duration of the replacement word (the start and end time) is being matched such that the time duration of the replaced word occupies the same time duration of the original uttered word.
While Lee appeared to teach the above limitations, Sanso makes it clearer the time period of the replacement word matches the same time duration of the original uttered word. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sanso into the system of Lee for its function of replacing character names such that it makes it clear that the length of the replacement/alternative utterance occupies the same duration of the original utterance. One would have been motivated to make such an incorporation because it provides for 
Regarding claim 2, Lee teaches the claimed wherein the utterance of the alternative character name is computer generated in response to a text user input indicative of the alternative character name (Figs.1-2 and paragraphs 26-27 teaches computer generated “voice synthesized name”).
Regarding claim 3, Lee teaches the claimed where the request to substitute an original character name within the audio video program with the alternative character name is generated in response to a user request generated via a user interface (Figs. 3A-3B).
Regarding claim 6, Lee teaches the claimed where detecting an utterance of the original character name further includes determining a program time location corresponding to the utterance of the original character name in the audio video program and where the program time location is used replace the original character name in the delayed audio video program with the alternate character name (paragraphs 26-27 teaches replacement of the names based on the location of those names).
Regarding claim 7, Lee teaches the claimed wherein the request to substitute the original character name within the audio video program with the alternative character name is received in response to a user selection in a graphical user interface displayed on the display (Figs. 3A-3B).
Regarding claim 9, Lee teaches an apparatus (Figs. 1-2, content receivers 30-40) comprising:
-    an input configured to receive an audio video program (Fig. 1-2 and paragraph 19, content receivers 30-40 receives TV program);
-    a display device configured to display a video portion of the audio video program and a speaker to play an audio portion of the audio video program (Figs. 3A and 3B shows a display device that displays the changed program);
- a processor operative to receive a request to substitute an original character name in the audio video program with an alternative character name (Figs. 1-2 and 3B, receives request by user of content receiver 30 to change name of the characters in the TV program), the processor being further operative to detect an utterance of the original character name within the audio video program (paragraph 26 teaches detecting name in original TV program) and to replace the utterance of the original character name in the delayed audio video program with the utterance of the alternative character name to generate a modified delayed audio video program (Lee partially teaches in Figs. 1-2, 3B and paragraphs 26-27 this limitation because it replaces of the utterance of the character name with that of another character. Lee’s system teaches changing the name of the original TV program with that of the another character name and therefore generating an alternate “changed program” which would in effect delay the playback, however, isn’t explicit that it is delayed per se) 
In another prior art similar to Lee, Ayoub teaches delaying a TV program playback due to changes in closed captioning data related to the audio playback. Ayoub teaches - a buffer for generating a delayed audio video program in response the audio 
-    and to couple and to couple the modified delayed audio video program to the display device (Fig. 4 and paragraphs 20-26 teaches in steps 30 and 92 of outputting the delayed audio video playback program).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ayoub into the system of Lee such that while Lee teaches a modified TV program that is changed in its’ content, Lee would benefit from Ayoub’s ability to delay the playback due to changes that need to be made to the content, audio, video and caption data because said incorporation allows for the benefit of improving the playback to be more desirable to a viewer (Ayoub: paragraphs 8-10).
While Lee teaches teaches the ability to replace the utterance of the original character names in the delayed audio video program with the utterance of the alternative character name by stating that “the name change control unit 20 changes the portions in the TV program being broadcast where the original names desired to be changed are contained with the voice synthesized names in step 76, and transmits the TV program containing the changed names of the digital content receiver 30 for indicating that the names are being changed …” (see paragraph 26), it is not explicitly teaches the new limitations of “to determine a time duration of the utterance of the original character name; to adjust a time duration of the alternative character name to match the time duration of the utterance of the original character name to generate an utterance of the alternate character name”.
In a similar endeavor, Sanso teaches in paragraph 36 that when a specific banned word is to be replaced, “a portion of the second signal that corresponds in time to where the banned word is uttered, is replaced with a synthesized word or audio replacement”. Therefore, the time duration of the original utterance is determined and the time duration of the alternative synthesized word/name is made to occupy the same time duration. Additionally, paragraph 15 of Sanso also clarifies that “a start time and a stop time maybe noted for each banned word identified in the audio input signal …. Thereafter, the recording can be automatically edited by … replacing the audio between those start and stop times ….” It is therefore clear here that the time duration of the replacement word (the start and end time) is being matched such that the time duration of the replaced word occupies the same time duration of the original uttered word.
While Lee appeared to teach the above limitations, Sanso makes it clearer the time period of the replacement word matches the same time duration of the original uttered word. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sanso into the system of Lee for its function of replacing character names such that it makes it clear that the length of the replacement/alternative utterance occupies the same duration of the original utterance. One would have been motivated to make such an incorporation because it provides for the benefit of making the media playback more appealing by maintaining/retaining all the original audio for all the audio portions except for the portions that requires replacement (Sanso: paragraph 36).
Regarding claim 10, Lee teaches the claimed further including a network interface for receiving a metadata associated with the audio video program (Fig. 1 the content receivers 30-40 receiving the TV program and additional metadata through a receiving device meeting the claimed network interface).
Regarding claim 11, Ayoub teaches the claimed wherein the buffer is a memory configured to store a portion of the audio video program (Fig. 4 and paragraphs 20-26 teaches a buffer for storing audio, video and caption content and for delaying the audio video playback program to generate an audio, video and caption stream playback due to changes to be made to the text stream in the caption data).
Regarding claim 12, Lee teaches the claimed further including a user input for receiving a user indication of the original character name and an alternative character name (Figs. 3A-3B).
Regarding claim 13, Lee teaches the claimed wherein the processor is further operative to generate a graphical user interface having a list of character names associated with the audio video program and an input for receiving an alternate character name in response to a user input (Figs. 3A and 3B listing of character names).
Regarding claim 15, Lee and Ayoub teaches the claimed wherein the processor is configured to detect the utterance of the original character name in response to a closed captioning information associated with the audio video program (While Lee in paragraphs 22 and 26-27 teaches using uttered words to detect specific name utterances, Ayoub teaches using closed captioning data to find specific words to be changed. One of ordinary skill would have known to use the ability to search closed 
Regarding claim 16, Lee teaches the claimed wherein the audio video program further includes metadata related to a character associated with the audio video program and wherein the processor is configured to detect the utterance of the original character name in response to the metadata associated with the audio video program (Fig. 1 the content receivers 30-40 receiving the TV program and additional metadata through a receiving device meeting the claimed network interface. The metadata includes receiving data from Voice DB that is related to the character names).
Regarding claim 17, Lee teaches the claimed wherein the utterance of the original character name is detected in response to a speech recognition algorithm (paragraphs 26-27 computer detects the original name utterance).
Regarding claim 18, Lee and Ayoub teaches the claimed wherein the audio video program further includes a closed captioning information and wherein the utterance of the original character name is detected in response to the closed captioning (While Lee in paragraphs 22 and 26-27 teaches using uttered words to detect specific name utterances, Ayoub teaches using closed captioning data to find specific words to be changed. One of ordinary skill would have known to use the ability to search closed captioning data of Ayoub into Lee’s system to allow it to find character names as an alternate/combinable method. The prior motivation as discussed above is incorporated herein).
Claim 19 is rejected for the same reasons as discussed in claim 9 above, wherein the content receivers 30-40 receives the TV program from the server 10 via a generic tuner/receiver associated with the receiver.
Claim 20 is rejected for the same reason as discussed in claims 9 and 16 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2003/0084457) in view of Ayoub et al. (US 2010/0118189) and further in view of Sanso (US 2013/0231930) and further in view of Gilson et al. (US 2015/0332732).
Regarding claim 4, while the proposed combination of Lee, Ayoub and Sanso teaches the claimed as discussed in claim 1 above (with specific reference to adjusting the time duration of the alternative word to match the time duration of the original word), fails to explicitly teach, however, 
Gilson teaches the claimed wherein the processor is further configured to determine an audio frequency range of the utterance of the original character name and to adjust an audio frequency range of the alternate character name to match the audio frequency range of the utterance of the original character name (paragraph 48 teaches “artificial synthesis of the articulated synonymous word such that the pitch, inflections and other manners  in which the speaker enunciates words in matched according to a voice profile of the speaker”. As is known in the art, to change the pitch of an audible word to match the pitch of the original speaker requires adjusting the frequency range. Thereafter, in matching the pitch, the frequency range of the synonymous word matches the frequency of the original uttered word based on the voice of the speaker. Although Gilson’s reasons for changing the pitch is due to changes in playback speed, the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Gilson into the proposed combination of Lee, Ayoub and Sanso because said incorporation allows for the benefit of reducing shifts in sounds, by negating the effects of making the replacement words sound off pitch (paragraphs 46 and 55).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2003/0084457) in view of Ayoub et al. (US 2010/0118189) in view of Sanso (US 2013/0231930) and further in view of McGrath et al. (US 2001/0019657).
Regarding claim 5, Lee partially teaches the claimed wherein where the request to substitute an original character name within the audio video program with the alternative character name is generated in response to a user utterance of the original character name and the alternative character name and wherein the user utterance of the original character name is used to detect the original character name in the audio video program and the user utterance of the alternative character name is used to replace an audio of the original character name in the delayed audio video program (Lee in Figs. 1-2 and 3B teaches wherein the user of the content receivers 30-40 is able to input the name of the original character and the name of the alternate character name via a GUI, however, Lee isn’t explicit towards the utterance of both names and therefore fails to teach those portions).

Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of McGrath to allow Lee’s character name selections (original and alternate) to be generated in response to a utterance by said user, because, said incorporation allows for the benefit of improving the system by making it easier for the user to input data and to make selections.
Claim 14 is rejected for the same reasons as discussed in claim 5 above and furthermore, while Lee teaches the selection of the original and alternate character names via a user interface, McGrath teaches that user selection/identification is completed via the use of a microphone and therefore teaches the claimed “further including a microphone for receiving a user indication of the original character name and an alternative character name”. The prior motivation as discussed above is incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2003/0084457) in view of Ayoub et al. (US 2010/0118189) in view of Sanso (US 2013/0231930) and further in view of Abe (US 2010/0299137).
Regarding claim 8, Lee partially teaches the claimed wherein replacing the utterance of the original character name in the delayed audio video program with the modified utterance of the alternative character name includes adjusting a pronunciation of the alternative character name to match a time duration of the original character 
In an analogous art, it is well known that an uttered word (including names) when altered to fit a different time period (longer or shorter) than it originally occupies, would lead to a different pronunciation. Abe in Figs. 14-15 and paragraph 167 teaches wherein for a given word that occupies a specific time period, different pronunciations are possible based on the time period and the rate of the playback chosen by the user.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Abe into the proposed combination of Lee, Ayoub and Sanso such that alternative utterance (from Lee) also benefits from an adjusted pronunciation because such an incorporation provides for the benefit of making the media playback more appealing by maintaining/retaining all the original audio for all the audio portions except for the portions that requires replacement and filling in the duration of the entire time period of the original utterance (Sanso: paragraph 36).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.